STATE OF MICHIGAN

                           COURT OF APPEALS



MEGGAN EICKELBERG, a/k/a MEGGAN                                    UNPUBLISHED
GRIFFIN,                                                           January 27, 2015

               Plaintiff-Appellant,

v                                                                  No. 318840
                                                                   Macomb Circuit Court
                                                                   Family Division
ETHAN EICKELBERG,                                                  LC No. 2010-000278-DM

               Defendant-Appellee.


Before: BECKERING, P.J., and JANSEN and BOONSTRA, JJ.

PER CURIAM.

        Plaintiff, Meggan Eickelberg, a/k/a Meggan Griffin, appeals by delayed leave granted
from the circuit court’s order granting defendant Ethan Eickelberg’s motion to modify the
parties’ parenting time schedule and parenting time exchange location, denying plaintiff’s
motion to terminate the parenting time coordinator, and ordering other relief. We vacate that
order and remand for further proceedings.

        Plaintiff and defendant were married in May 1999 and have three minor children. On
October 7, 2010, the court entered a consent judgment of divorce dissolving the parties’ marriage
and awarding them joint legal custody of their children with physical custody awarded to
plaintiff. When the complaint for divorce was filed, both parties lived in Clinton Township. At
some point after plaintiff filed the complaint for divorce, defendant moved to Perry, Michigan,
which was approximately 86 miles from plaintiff’s home in Clinton Township. In March 2013,
defendant moved again, to Marshall, Michigan, which is approximately 126 miles from
plaintiff’s home in Clinton Township. Defendant contends that his move to Marshall was
required by his job as a first lieutenant in the United States Army.

        After the divorce, the parties experienced difficulty communicating about the children, so
the circuit court appointed a parenting coordinator. In April 2013, plaintiff filed a motion to
terminate the parenting coordinator. Additionally, she contended that defendant’s recent move to
Marshall was a change of domicile over 100 miles from the children’s original residence in
Clinton Township, necessitating compliance with MCL 722.31. In response, defendant moved to
change the parenting time exchange location and to modify parenting time because of his move.
He requested that the parenting time exchange be moved to a location that was more convenient

                                               -1-
in light of his move to Marshall and that the circuit court eliminate his midweek parenting time
on Wednesday evenings, as such parenting time was no longer feasible in light of his move. In
exchange for the midweek visit, defendant proposed that he be awarded extra parenting time
during the children’s summer vacation.

         At the hearing on the parties’ motions, plaintiff argued that defendant’s move to Marshall
violated MCL 722.31 because he moved more than 100 miles from the children’s original legal
residence at the time of the commencement of the divorce action without court approval. The
court concluded, however, that defendant was not required to seek court permission for his move
from Perry to Marshall because Marshall was not more than 100 miles from Perry. The circuit
court rejected plaintiff’s contention that the appropriate residence on which to focus was the
children’s legal residence at the time of the commencement of the action on which the original
custody order was based; instead, the circuit court focused on defendant’s residence immediately
before the move at issue. Thereafter, the court granted defendant’s motion to change the
parenting time exchange location and to modify the parenting time schedule, denied plaintiff’s
motion to terminate the parenting time coordinator, and ordered other relief, including: makeup
parenting time for defendant; that the parties participate in a parental coordination evaluation;
that all communication between the parties shall be in writing; and that the parties be prohibited
from scheduling extracurricular activities for the children, except with a mutual written
agreement.

        On appeal, plaintiff argues that the court misinterpreted MCL 722.31(1) when addressing
defendant’s move to Marshall and, as a result, failed to evaluate the move according to the
factors set forth in the statute. We agree. The question whether the court misinterpreted MCL
722.31 is a question of law that we review de novo on appeal. Burba v Burba, 461 Mich. 637,
647; 610 NW2d 873 (2000). “The goal of statutory interpretation is to give effect to the
Legislature’s intent as expressed in the statutory language. In examining the language of a
statute, this Court will normally give the words used in the statute their plain and ordinary
meaning.” Bowers v VanderMeulen-Bowers, 278 Mich. App. 287, 292; 750 NW2d 597 (2008)
(citation and quotation omitted).

       Pertinent to this appeal, MCL 722.31(1) provides as follows:

               A child whose parental custody is governed by court order has, for the
       purposes of this section, a legal residence with each parent. Except as otherwise
       provided in this section, a parent of a child whose custody is governed by court
       order shall not change a legal residence of the child to a location that is more than
       100 miles from the child’s legal residence at the time of the commencement of the
       action in which the order is issued.

        The circuit court ignored the plain language of MCL 722.31(1) by focusing on the
number of miles defendant moved from his most recent address in Perry, rather than focusing on
the number of miles defendant moved from “the child’s legal residence at the time of the
commencement of the action . . . .” MCL 722.31(1) (emphasis added). The plain language of the
statute provides that a child whose parental custody is governed by a court order—such as the
judgment of divorce in the case at bar—has a legal residence with each parent. Further, the plain
language of the statute provides that, where custody is governed by a court order, a parent shall

                                                -2-
not change a legal residence of a child—except in conformance with MCL 722.31(2)-(4)—“to a
location that is more than 100 miles from the child’s legal residence at the time of the
commencement of the action in which the order is issued.” Thus, the appropriate residence on
which to focus when applying the 100-mile rule is “the child’s legal residence at the time of the
commencement of the action in which the order [governing custody] is issued.” That a parent
may have subsequently relocated a child’s legal residence after the issuance of the order
governing custody does not change the residence that is the focus of the 100-mile rule.

        Here, as noted, the children’s legal residence at the time of the commencement of the
action in which the judgment of divorce was issued was located in Clinton Township. Because
there is no dispute that Marshall is more than 100 miles from Clinton Township, defendant was
required to seek court approval, or plaintiff’s consent, before making the move. See MCL
722.31(2), (4). Here, where plaintiff did not grant approval, the circuit court should have
evaluated defendant’s move using the factors set forth in MCL 722.31(4). Brown v Loveman,
260 Mich. App. 576, 590-591; 680 NW2d 432 (2004).

        Moreover, if the move requires a modification of parenting time that results in a change
in the children’s custodial environment, then the court must consider the best-interest factors set
forth in MCL 722.23 to determine whether the moving party proved by clear and convincing
evidence that the move and consequent change in the established custodial environment and
parenting time is in the children’s best interests. Id. at 590-591. Overall, in deciding the matter
on remand, the circuit court is to consider the issue within the framework of the four-step
approach set forth by this Court in Rains v Rains, 301 Mich. App. 313, 325; 836 NW2d 709
(2013):

         First, a trial court must determine whether the moving party has established by a
         preponderance of the evidence that the factors enumerated in MCL 722.31(4), the
         so-called D’Onofrio[1] factors, support a motion for a change of domicile.
         Second, if the factors support a change in domicile, then the trial court must then
         determine whether an established custodial environment exists. Third, if an
         established custodial environment exists, the trial court must then determine
         whether the change of domicile would modify or alter that established custodial
         environment. Finally, if, and only if, the trial court finds that a change of
         domicile would modify or alter the child's established custodial environment must
         the trial court determine whether the change in domicile would be in the child's
         best interests by considering whether the best-interest factors in MCL 722.23 have
         been established by clear and convincing evidence.

       Finally, we note that plaintiff contends that the circuit court erred by failing to conduct an
evidentiary hearing with regard to the numerous parenting time issues decided at the April 29,
2013 hearing. We first note that the record belies plaintiff’s claims that the circuit court did not
hear sworn testimony from the parties, as plaintiff and defendant were sworn at the outset of the



1
    D’Onofrio v D’Onofrio, 144 NJ Super 200, 206-207; 365 A2d 27 (1976).


                                                 -3-
hearing. In addition, we note that plaintiff concedes that “[t]he application of the factors in MCL
722.31(4) would address these parenting time issues.” Because we are remanding with
instructions for the circuit court to conduct a hearing on those very factors, we decline to address
plaintiff’s assertion of error in any more detail.

       We therefore vacate the circuit court’s opinion and remand for consideration of
defendant’s move to Marshall using the factors set forth in MCL 722.31(4) and for further
proceedings consistent with this opinion. We do not retain jurisdiction.

                                                             /s/ Jane M. Beckering
                                                             /s/ Kathleen Jansen
                                                             /s/ Mark T. Boonstra




                                                -4-